We concur in the foregoing opinion upon the same grounds which prompted us to dissent in Wade v. Pacific Coast ElevatorCo., 64 Ida. ___, 129 P.2d 894. See In re Larson, 48 Idaho 136,279 P. 1087; Fields v. Buffalo-Idaho Min. Co., Inc.,55 Idaho 212, 40 P.2d 114; Beaver v. Morrison-Knudsen Co.,55 Idaho 275, 41 P.2d 605, 97 A.L.R. 1399; In re Soran,57 Idaho 483, 67 P.2d 906; Cook v. Winget, 60 Idaho 561,94 P.2d 676; Hieronymus v. Stone's Food Stores, Inc., 60 Idaho 727,96 P.2d 435: Nistad v. Winton Lumber Co., 61 Idaho 1,99 P.2d 52; Pinson v. Minidoka Highway District,61 Idaho 731, 106 P.2d 1020; Aranguena v. Triumph Mining Co.,63 Idaho 769, 126 P.2d 17.)
The foregoing opinions were prepared and agreed upon prior to the death of Morgan, J. *Page 240